Citation Nr: 0108686	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  00-10 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
cause of the veteran's death.  


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had recognized guerrilla service from June 1944 
to September 1945.  The veteran died in April 1993, and 
the appellant claims that she is the surviving spouse.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO) that constructively reopened and denied the claim 
of entitlement to service connection for cause of the 
veteran's death.  


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for cause 
of the veteran's death in August 1997 and notified the 
appellant of that decision by letter; she did not appeal.  

2.  Evidence received since the August 1997 decision includes 
a December 1999 medical certificate that the veteran was 
treated for pulmonary tuberculosis, asthma, and major 
depression from 1981 to 1991.  

3.  The veteran died in April 1993, and the certificate of 
death states that the immediate cause of death was pulmonary 
tuberculosis.  

4.  At the time of the veteran's death, service-connection 
was not in effect for any disability.  

5.  The evidence does not include a medical opinion that the 
cause of the veteran's death is related to service.  


CONCLUSIONS OF LAW

1.  The August 1997 decision that denied entitlement to 
service connection for cause of the veteran's death is final.  
38 C.F.R. §§ 20.200, 20.201, 20.302(a) (2000).  

2.  The evidence received since the August 1997 decision is 
new and material evidence; the claim of entitlement to 
service connection for cause of the veteran's death is 
reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 38 
C.F.R. §§ 3.104(a), 3.156(a) (2000).  

3.  The cause of the veteran's death was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During his lifetime, the veteran filed a March 1989 
application for service connection for a lung disability, 
grenade wound to the nose, and gunshot wound to the left leg.  
A June 1990 decision denied service connection for pulmonary 
tuberculosis and a grenade wound to the nose.  Service 
connection was not in effect for any disability when the 
veteran died in April 1993 and the death certificate listed 
the immediate cause of death as pulmonary tuberculosis.  The 
appellant contends that a lung disability, including 
pulmonary tuberculosis, malaria, and/or asthma was incurred 
in service or within the applicable presumptive period after 
service and that such lung disability caused the veteran's 
death.  


New and material evidence

The RO first denied entitlement to service connection for 
cause of the veteran's death in August 1997, and the 
appellant did not appeal.  She did file informal applications 
to reopen the claim in July 1999, November 1999, and December 
1999.  The RO constructively reopened and denied the claim in 
February 2000, and this time, the appellant perfected a 
timely appeal.  

At the time of the August 1997 decision, the RO considered 
the evidence, which included:  1) service department records 
and Philippine Army records; 2) a July 1947 military 
examination report; 3) lay statements; 4) municipal 
documents; 5) the April 1993 certificate of death; and 6) 
post-service private medical records.  Service department 
records show that the veteran had recognized guerrilla 
service from June 1944 to September 1945.  Philippine Army 
records indicate service in the regular Philippine Army 
during the remainder of the period from November 1942 to July 
1947.  The July 1947 military examination report shows that 
the veteran's respiratory system was normal and that no chest 
x-ray was taken when he separated from the regular Philippine 
Army.  Except for four missing teeth, the veteran's overall 
health was normal.  A November 1976 affidavit and April 1997 
translation show that the veteran and the appellant had been 
married since July 1943.  Municipal documents show that the 
official marriage record was destroyed by fire during World 
War II.  The veteran's March 1989 lay statements allege that 
he incurred a lung disability, grenade wound to the nose, and 
gunshot wound to the left leg in service.  The July 1989 
affidavit from two service friends indicates that the veteran 
complained of chest and abdominal pain from February 1943, 
when he was tortured by the Japanese, to the present.  In 
February 1997, the appellant alleged that the veteran's death 
was caused by a disability incurred in active service.  In 
April 1997, she alleged that the veteran received private 
medical care for malaria since 1945 and for pulmonary 
tuberculosis and Koch's disease in March 1993.  The April 
1993 certificate of death states that the immediate cause of 
the veteran's death in April 1993 was pulmonary tuberculosis.  
A June 1989 private diagnosis was minimal pulmonary 
tuberculosis, and a March 1993 private x-ray diagnosis was 
moderate pulmonary tuberculosis.  A June 1997 medical 
certificate states that a final hospital diagnosis in March 
1993 was pulmonary tuberculosis and Koch's disease.  

The RO considered this evidence and denied the claim of 
entitlement to service connection for cause of the veteran's 
death in August 1997.  This decision became final because the 
RO notified the appellant of the decision by letter, and a 
notice of disagreement was not filed within the prescribed 
period.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  
From July 1999 to December 1999, the appellant filed three 
new applications to reopen the claim.  The February 2000 
decision constructively reopened and denied the claim of 
entitlement to service connection for cause of the veteran's 
death, and the appellant timely appealed.  

New and material evidence has been submitted to reopen the 
claim.  New and material evidence means evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(2000).  

The new and material evidence submitted since August 1997 
includes a December 1999 medical certificate, which certifies 
that the veteran was treated from 1981 to 1991 for pulmonary 
tuberculosis, asthma, and major depression.  Lay statements 
submitted since August 1997 are not new or not material 
because they reiterate earlier assertions that the veteran's 
death was caused by a disability incurred in service or 
simply withdraw the appellant's hearing request.  In any 
event, the claim must be reopened because the appellant has 
submitted new and material evidence that, in conjunction with 
previously considered evidence, is so significant that it 
must be considered to fairly decide the merits of the claims.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  



Duty to assist

When new and material evidence has been submitted to reopen 
the claim, the Board may decide the claim on the merits after 
it determines that the VA fulfilled its duty to assist the 
appellant in the development of the claim.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc); Justus v. Principi, 
3 Vet. App. 510 (1992); Elkins v. West, 2 Vet. App. 422 
(1992).  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
this case, the RO obtained the available service medical 
records and post-service medical records.  The appellant 
filed lay statements with the RO, and her July 1999 and 
November 1999 statements withdrew her request for a hearing.  
From 1989 to 1999, the RO mailed four letters to the veteran 
and the appellant informing them of the evidence needed to 
substantiate their claims for service connection.  The duty 
to assist is not a one-way street.  If the appellant wishes 
help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the appellant was 
informed of the evidence needed to substantiate her claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the appellant.  


Service connection for cause of the veteran's death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a) (2000).  
To constitute the principal cause of death, the service-
connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).  In order 
to constitute the contributory cause of death it must be 
shown that the service-connected disability contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. 3.312(c)(1) (2000).  

To establish service connection, the evidence must 
demonstrate that an injury or disease resulting in disability 
was contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000).  To establish service connection, 
the appellant must present medical evidence of a current 
disability, of incurrence or aggravation in service, and of a 
nexus between the in-service and current disability.  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997).  

Certainly, the medical evidence shows that the veteran had a 
lung disability when he died in April 1993.  A valid claim 
requires proof of a present disability.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998.  The April 1993 death 
certificate states that the immediate cause of death was 
pulmonary tuberculosis, and a December 1999 medical 
certificate indicates that the veteran had a diagnosis of 
pulmonary tuberculosis from 1981 to 1991.  

The provisions of 38 C.F.R. § 3.303(d) apply in this case 
because the medical evidence includes no diagnosis or 
treatment for a lung disability in service.  Service 
connection may be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2000).  When a veteran served 
for at least 90 days during a period of war, such as this 
veteran did during World War II, and certain types of disease 
become manifest to a compensable degree within the prescribed 
time periods after the date of termination of such service, 
the disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  

Presumptive service connection cannot be granted for 
pulmonary tuberculosis.  A chronic disease, such as active 
tuberculosis, shall be granted service connection, although 
not otherwise established as incurred in service if 
manifested to a compensable degree within 3 years from the 
date of separation from service. 38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (2000).  Diagnoses of active pulmonary tuberculosis 
by private physicians on the basis of their examination, 
observation or treatment will not be accepted to show the 
disease was initially manifested after discharge from active 
service unless confirmed by acceptable clinical, X-ray, or 
laboratory studies, or by findings of active tuberculosis 
based upon acceptable hospital observation or treatment.  38 
C.F.R. § 3.374 (c) (2000).  Unfortunately, the first x-ray 
diagnosis of active pulmonary tuberculosis appeared in the 
record in March 1993, over 45 years after service.  The 
medical evidence shows the earliest treatment for 
tuberculosis in 1981 by the private doctor who wrote the 
December 1999 medical certificate.  Even if x-ray evidence of 
active tuberculosis in 1981 were obtained, which it has not 
been, such diagnosis would still be over 3 years after 
service.  Although the veteran complained of chest pains to 
friends in service, the record includes no contemporaneous 
diagnosis.  Pain without a diagnosed or identifiable 
underlying condition does not in and of itself constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Although 
sincere, the veteran's two service friends are lay persons 
who are not competent to relate observations of chest pain to 
the cause of the veteran's death or to active service.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Presumptive service connection cannot be established for 
pulmonary tuberculosis.  

Presumptive service connection cannot be granted for malaria.  
A tropic disease, such as malaria, shall be granted service 
connection, although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(2) (West 1991); 38 C.F.R. §§ 3.307(a)(4), 3.309(b) 
(2000).  Although an April 1997 statement alleges that the 
veteran was treated for malaria since 1945, the appellant is 
a lay person who not competent to make a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  The 
veteran's health was normal in July 1947, and the medical 
evidence includes absolutely no diagnosis or treatment for 
malaria.  Presumptive service connection may not be granted 
for malaria without a diagnosis within the first year after 
service.  

Although the December 1999 medical certificate indicates that 
the veteran had asthma and major depression from 1981 to 
1991, the medical evidence includes no nexus opinion that 
asthma or major depression was a principal or contributory 
cause of death.  For that matter, the medical evidence 
includes no nexus opinion relating asthma or major depression 
to active service.  The veteran's respiratory and psychiatric 
systems were normal in July 1947, and the record shows the 
earliest treatment for asthma and major depression in 1981, 
over 30 years after service.  Neither is the Board competent 
to supplement the record with its own unsubstantiated medical 
conclusions as to whether the veteran's cause of death is 
related to a disease or injury incurred during service.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

During his lifetime, the veteran also claimed that he 
incurred a grenade wound to the nose and a gunshot wound to 
the leg in service.  Even if residuals of the alleged wounds 
had been service-connected, which they were not, neither 
caused the veteran's death.  Neither was listed as an 
immediate or underlying cause of death on the death 
certificate, and neither affected vital body functions.  
Generally, a service-connected disease or injury of a 
quiescent or static nature involving muscular or skeletal 
functions and not materially affecting other vital body 
functions would not be held to have contributed to death 
primarily due to an unrelated disability.  See 38 C.F.R. 
§ 3.312(c)(2) (2000).  

Entitlement to service connection for cause of the veteran's 
death must be denied because a preponderance of the evidence 
is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Although the Board decided the claim on grounds different 
from that of the RO, which denied reopening the claim, the 
appellant has not been prejudiced by the decision.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection is reopened, and 
entitlement to service connection for cause of the veteran's 
death is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

